NUMBER 13-07-00084-CR

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


DANIEL GARCIA,                                                               Appellant,

                                            v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 148th District Court
                         of Nueces County, Texas


                          MEMORANDUM OPINION

             Before Justices Yañez, Rodriguez, and Benavides
               Memorandum Opinion by Justice Rodriguez

       Appellant, Daniel Garcia, was indicted on one count of possession with intent to

deliver cocaine and one count of possession with intent to deliver methamphetamine. See

TEX . HEALTH & SAFETY CODE ANN . § 481.112(a), (c), (d) (Vernon 2003). After the trial court

denied appellant's motion to suppress evidence, appellant pleaded guilty to both counts.
The trial court adjudicated appellant guilty and assessed punishment at fifteen years in the

Institutional Division of the Texas Department of Criminal Justice. In one issue, appellant

contends that the search of his automobile was illegal. We affirm.

                                       I. Background

       Appellant filed a motion to suppress the evidence acquired during the search of his

vehicle. At the hearing on his motion, the State presented two theories supporting its

position that the search of appellant's automobile was legal. The State argued that the

search was conducted (1) incident to appellant's arrest, see New York v. Belton, 453 U.S.
454, 560 (1981), and (2) as part of an inventory search. See Perry v. State, 933 S.W.2d
249, 251 (Tex. App.–Corpus Christi 1996, pet. ref'd). After hearing testimony from Officers

Pete Ybarra and Jason Rhodes, the trial court denied appellant's motion, concluding that

the search of the vehicle was valid both as a search incident to arrest and as an inventory

search.

                                   II. Standard of Review

       A trial court's ruling on a motion to suppress is reviewed for an abuse of discretion.

Ford v. State, 26 S.W.3d 669, 672 (Tex. App.–Corpus Christi 2000, no pet.) (citing Oles

v. State, 993 S.W.2d 103, 106 (Tex. Crim. App. 1999)). We give "almost total deference

to a trial court's determination of historical facts" and review de novo the trial court's

application of the law. Carmouche v. State, 10 S.W.3d 323, 327-28 (Tex. Crim. App.

2000); see Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997). When the trial

court does not enter findings of fact, as in this case, we must "view the evidence in the light

most favorable to the trial court's ruling and assume that the trial court made implicit

findings of fact that support its ruling." State v. Ross, 32 S.W.3d 853, 855 (Tex. Crim. App.

                                              2
2000). We will sustain the trial court's ruling on the motion if the ruling is correct on any

theory of law applicable to the case and reasonably supported by the record. Laney v.

State, 117 S.W.3d 854, 857 (Tex. Crim. App. 2003).

                                    III. Applicable Law

       A search without a warrant is presumptively invalid under the Fourth Amendment

unless a recognized exception to the warrant requirement exists. United States v. Karo,

468 U.S. 705, 717 (1984); Fonseca v. State, 881 S.W.2d 144, 149 (Tex. App.–Corpus

Christi 1994, no pet.). One recognized exception to the Fourth Amendment's warrant

requirement is a search incident to arrest. Strong v. State, 138 S.W.3d 546, 555 (Tex.

App.–Corpus Christi 2004, no pet.) ("[T]he rule is well-established that failure to obtain a

search warrant is excusable under both the United States and Texas Constitutions where

the search is incident to a lawful arrest."). In New York v. Belton, the United States

Supreme Court held that "when a policeman has made a lawful custodial arrest of the

occupant of an automobile, he may, as a contemporaneous incident of that arrest, search

the passenger compartment of that automobile." 453 U.S. at 460; see Glazner v. State,

175 S.W.3d 262, 265 (Tex. Crim. App. 2005). Furthermore, "the police may examine the

contents of any open or closed container found within the passenger compartment."

Belton, 453 U.S. at 460.

                                        III. Analysis

       In his sole issue, appellant contends that the search of his vehicle was illegal and,

more specifically, that the State did not show that the evidence discovered during the

search was obtained pursuant to a lawful inventory search. Appellant does not challenge

the validity of his arrest or the trial court's conclusion that the search was incident to his

                                              3
arrest. Therefore, if we determine that the trial court's ruling that the search was incident

to appellant's arrest is correct and is reasonably supported by the record, we will sustain

the trial court's denial of appellant's motion to suppress. See Laney, 117 S.W.3d at 857.

         At the suppression hearing, Officer Ybarra testified that he observed appellant

operating his motor vehicle without a front license plate. See TEX . TRANSP . CODE ANN . §

502.404 (Vernon Supp. 2007) (requiring that vehicles have both a front and back license

plate). After stopping appellant for that violation, Officer Ybarra discovered that appellant

had an outstanding warrant, and, pursuant to that warrant, placed him under arrest.

Incident to appellant's arrest, Officer Rhodes searched the passenger compartment of his

automobile and discovered a closed tin can. See Belton, 453 U.S. at 460; see also

Glazner, 175 S.W.3d at 265. Officer Rhodes testified that he opened the tin can to

examine its contents. He described the contents as "plastic baggies with a white powdery

substance and also white or off-white rock-like substance . . . crystal-like substances."1

See Belton, 453 U.S. at 460.

         Viewing the evidence in the light most favorable to the trial court's ruling, Ross, 32
S.W.3d at 855, we conclude the search was incident to a lawful arrest. Thus, the trial court

did not abuse its discretion by denying appellant's motion to suppress because the ruling

was reasonably supported by the record and correct on a theory applicable to the case.

See Laney, 117 S.W.3d at 857; Ford, 26 S.W.3d at 672. We overrule appellant's sole

issue.




         1
             Officer Rhodes testified that the substances turned out to be cocaine and m etham phetam ine.



                                                       4
                                IV. Conclusion

       We affirm.


                                                 NELDA V. RODRIGUEZ
                                                 Justice

Do not publish.
TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this 15th day of May, 2008.




                                      5